DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 16, 17, 18, objected to because of the following informalities: 
Claim 1 contains a misspelling of “connected in line 13”.
Claim 16 contains a misspelling of “continuing” in line 6.
Claim 17 contains a misspelling of “one” in both lines 1 and 4.
Claim 18 misspells “circuit” in line 3.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "left and right side portions" in linen12.  There is insufficient antecedent basis for this limitation in the claim. It is not clear as claimed whether the shade covers left and right side portions or comprises left and right side portions. For the purpose of examination, it is interpreted the shade as left and right portions.
Claim 2-10 are rejected for being dependent on claim 1.
Claims 11, 19, and 21 all recite “of the type” in the preamble, rendering the claim(s) indefinite because the claim(s) may or may not include(s) elements not actually disclosed, and The addition of the word "type" to an otherwise definite expression (e.g., Friedel-Crafts catalyst) extends the scope of the expression so as to render it indefinite. Ex parte Copenhaver, 109 USPQ 118 (Bd. Pat. App. & Inter. 1955). MPEP 2173.05.
Claim 15 recites the circuitry is “configured to energize said UV-C light generating lamp off” and it is not clear whether this limitation intends to set forth the light being on or off, as the terms “energize” and “off” appear to contradict one another. Therefore, the scope of the claim cannot be determined and the claim is indefinite. For the purpose of examination, it is interpreted the light is turned on or off.
Claim 16 recites the limitation that the lamp is on “in normal conditions” and it is not clear in the claim what “normal conditions” necessarily includes. The claim attempts to set forth an operating condition relative to an, as claimed, nonexistent and unknown operating condition. Depending on the use case for the device and a myriad of other undeterminable variables, a “normal condition” is subject to change and thus the scope of the claim cannot be determined and the claim is indefinite.
The remaining claims are rejected for being dependent on one of the claims above for at least the reasons set forth above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-15 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DuPuis (US 9,370,600).
Regarding claim 1, DuPuis (US 9,370,600) teaches UV room sanitizer light box device (Abstract) comprising a chassis having a first surface for mounting on a room wall surface (back of base plate 42 away from the interior of the device, Fig. 2) and a second surface having a lower edge (first internal wall 50 shown in fig. 4, the rounded or straight edge being the lower edge); a plurality of lampholders positioned on said second surface (Lamps 32 are mounted in sockets as shown by fig. 4), and a plurality of UV-C generating lamps mounted in said lampholders (lamps 32, Column 6 lines 4-10), and being adapted for producing radiant energy in ultraviolet wavelengths effective for destroying or inactivating airborne and surface-borne pathogens (Abstract); a shade configured to removably cover said UV-C generating lamps (shutter 26), and pivotally mounted on said chassis at or below a lower edge of said second surface (the shutter is at the edge of the second surface 50), including at least one pivot member (second arm 66 connected to motor 28 via shaft, Column 5 lines 30-46) having a horizontal pivot axis and having a first member attached to the chassis (shaft mentioned above) and a second member attached to the shade (second arm 66 or first arm 64), said shade having a shade front portion disposed to be positioned to cover said UV-C generating lamps (sidewall 62) and left and right side portions (portions abutting sidewall 62 on either side best seen in figs. 4 and 5); at least one actuator affixed onto said chassis and having a moving portion connected to said shade and operative to move said shade (motor 28, Claim 1 paragraph 1-3) between a raised position in which said shade is over said UV-C generating lamps and blocks radiation therefrom, and a fully lowered position in which the shade is removed from being over the UV-C generating lamps such that radiation from said lamps can radiate at least horizontally therefrom and into said room (claim 1).
	Regarding claims 2 and 3, DuPuis further teaches said shade front 2portion is formed as a plate member having a J-shaped profile, and that said left and right side 2portions of said shade are each a plate member having a generally J-shaped edge (Figs. 4-5 curved shutter 26 with sidewall 62 and side members including arms 64 and 66, the sidewall comprising a side profile that is at least semi-circular which necessarily includes a curvilinear profile reading on the broad limitation of “j-shaped”).
Regarding claim 4, DuPuis teaches all the limitations of claim 1 and further teaches a movable rod portion connected to one of the left and ride side portions (motor includes a shaft extending through the first opening, Column 5 lines 35-40). 
	Regarding claim 5, DuPuis further teaches said at least one 2actuator is further operative to move said shade to an intermediate position between said raised 3position and said fully lowered position (Claim 1, ii) air and upper enclosed space disinfection mode).
	Regarding claim 6, DuPuis further teaches said sanitizer light box 2device is configured to carry out a continuous upper room air sanitization procedure, limiting the 3ultraviolet radiant energy to room air above a predetermined head level, and including placing 4said shade in said intermediate position and energizing said UV-C generating lamps (Claim 1, ii)).
	Regarding claim 7, DuPuis further teaches said chassis is formed 2as an enclosure disposed between said first surface and said second surface thereof, with 3operating circuitry for energizing and controlling said UV-C generating lamps being contained 4within said enclosure (Fig. 3 shows shell 44 wrapping around second surface of plate 50 and base plate 42, existing between the plate 50 and the outside surface of plate 42 which must necessarily contain some circuitry for powering the lamp as the lamp and the sockets are located therewithin).
	Regarding claim 9, DuPuis further teaches a presence 2detector for detecting the presence of an individual within the room wherein said room sanitizer 3light box is mounted, and said operating circuitry is operative to interrupt or delay energization of 4said UV-C generating lamps when presence of an individual is detected (Claim 4, motion detector).
	Regarding claim 10, DuPuis further teaches said operating 2circuitry includes a short-range radio mechanism for communicating with a hand-held device to permit remote programming of said operating system from said hand-held device (Claim 4, Column 7 lines 4-15).
	Regarding claim 11, DuPuis teaches UV room sanitizer light box device of the type comprising a chassis mountable upon a wall 2of a room, and which has thereon at least one UV-C light generating lamp configured to produce 3radiant energy in ultraviolet wavelengths effective for destroying or inactivating airborne and 4surface-borne pathogens; a shade movably positioned relative to said chassis to obstruct at least a 5portion of the light emitted from said at least one UV-C light generating lamp; operating circuitry 6disposed within said chassis for energizing and controlling said at least one UV-C generating 7lamp, the operating circuitry being configured for controllably adjusting the relative position of 8said shade and said chassis between a closed position in which said shade blocks the radiant 9energy of said at least one UV-C light generating lamp; a fully open position in which the radiant 10energy radiates to upper and lower portions of said room; and an intermediate position between 11said closed and fully open positions in which the radiant energy radiates only to an upper portion 12of the room (See the rejections of claim 1-7 and 9-10 above).
	Regarding claim 12, DuPuis further teaches at least one 2linear actuator coupled between said light box chassis and said shade for adjusting the relative 3position of said chassis and said shade between said closed, intermediate, and fully open 4positions (see the rejection of claim 4 above).
	Regarding claim 13, DuPuis further teaches said linear actuator is 2operative to rotate said shade relative to said chassis between said closed, intermediate, and fully 3open positions (Claim 1).
	Regarding claim 14, DuPuis further teaches said operating circuitry 2includes a programmed functionality that is configured to hold the at least one UV-C light 3generating lamp off until a predetermined time delay after actuation of a sanitation operation, 4then adjusting the relative position of the chassis and the shade from the closed to the fully open 5position, energizing said at least one UV-C light generating lamp, continuing until a predetermined sanitation period has expired, and then de-energizing said at least one UV-C light16522.040PA generating lamp and returning said chassis and said shade to the closed position (Column 9, line 63 – column 10 line 14, and lines 40-48).
	Regarding claim 15, DuPuis further teaches a presence 2sensor mounted on or in said chassis, and wherein said operating circuitry is configured to 3energize said UV-C light generating lamp and return said shade to its closed position when 4said sensor detects presence of a person during said sanitation period (Column 9, line 63 – column 10 line 14, and lines 40-48).
	Regarding claims 19 and 20, DuPuis teaches UV room sanitizer light box device of the type comprising a chassis mountable upon a wall 17522.040PA 2 of a room, and which has thereon a plurality of UV-C light generating lamps configured to 3produce radiant energy in ultraviolet wavelengths effective for destroying or inactivating airborne 4and surface-borne pathogens; and operating circuitry disposed within said chassis for energizing 5and controlling said at least one UV-C generating lamp, the operating circuitry being configured 6for controllably directing said radiant energy such that in a closed condition the radiant energy 7does not exit the light box into the room; a fully open condition in which the radiant energy 8radiates to upper and lower portions of said room; and an intermediate condition which the 9radiant energy radiates only to the upper portion of the room, and wherein said operating 2circuitry includes a short-range radio mechanism for communicating with a hand-held device to 3permit remote programming of said operating system from said hand-held device (see the rejections of claims 1, 5, and 10 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over DuPuis (US 9,370,600) as applied to claim 1 above and further in view of  Kobayashi (US 6,897,460).
Regarding claim 8, DuPuis teaches all the limitations of claim 7 and further teaches a control panel (Computing device 22, Figs. 7-9), but appears to be silent with regards to the control panel being on said chassis.
Kobayashi (US 6,897,460) teaches a UV room sterilizer (abstract) comprising a control panel on a chassis for selecting a mode of operation (Fig. 1 control panel 14, controller 15, operation switch, and opening detecting switches 11; Column 5 lines 1-15). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by DuPuis such that the UV room sterilizer further includes a control panel for controlling operations on the chassis as taught by Kobayashi to arrive at the claimed invention. One would have been motivated to do so in order to better control the device at the point of operation more conveniently. The combination of familiar prior art elements according to known means to arrive at results that are nothing more than predictable is prima facie obviousness. See MPEP 2143(I)(A) for more details. 

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over DuPuis (US 9,370,600).
Regarding claim 16, DuPuis teaches all the limitations of claim 11, and further teaches said operating circuitry 2includes a programmed functionality that is configured to energize the at least one UV-C light 3generating lamp on in normal operations, 
However, DuPuis further teaches the device can switch between the open and intermediate modes automatically or manually and can operate in the first or second mode for a predetermined period of time(Column 8 lines 43-50). Further, as claimed, the “normal operations” could necessarily include a state where the room is occupied wherein the device would operate in the intermediate position. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by DuPuis such that device operates in the intermediate position and returns thereto before and after a sanitation operation in order to arrive at the claimed invention. One would have been motivated to do so in order to operate the device continuously and in an effective manner to disinfect air in a space that is often occupied to arrive at an improved device. Furthermore, a patent claim can be proved obvious merely by showing that the combination of elements was obvious to try.  When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product is not of innovation but of ordinary skill and common sense.  KSR v. Teleflex. There are four modes of operation of the device of DuPuis, and a user can control the devices operation and the modes via a software application (Column 9 lines 45-67), so the specific operation as claimed would not only be achievable without undue experimentation and with reasonably predictability, but is one of a finite number of known solutions to the need for sterilizing air in a space as set forth by DuPuis. 

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over DuPuis (US 9,370,600) as applied to claim 11 above and further in view of Scott (US 2021/0386880).
Regarding claim 17, DuPuis teaches all the limitations of claim 11, but appears to be silent with regards to an indicator light indicating if a sterilization operation has been initiated and completed successfully or not.
Scott (US 2021/0386880), with an effective filing date of 06/10/2020, teaches a sterilizing system comprising at least one indicator wherein aid operating circuitry is configured to detect whether a full room sterilization operation has been initiated and whether such operation has been successfully completed; and said operating circuit is operative to illuminate said at least oe indicator light according to a predetermined pattern when said full room sterilization operation has been successfully completed, and to illuminate said at least one indicator light according to a different predetermined pattern when said sterilization operation has terminated before completion (Paragraph [0036]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by DuPuis to include at least one indicator light indicating an imitated and completed and/or failed sterilization operation with a predetermined pattern to arrive at the claimed invention. One would have been motivated to do so in order to better inform an operator about the operations of the device to arrive at an improved device. Further, the control software application 20 of DuPuis receives regular status updates from the UV unit 16 and this in combination with Scott would necessarily arrive at an indicator indicating when said operation has terminated before completion as claimed.
Regarding claim 18, DuPuis in view of Scott further teaches aid at least one indicator light is operative to provide visual confirmation of the programming mode of the operating circuitry (Column 9 line 63 – column 10 line 4 of DuPuis).

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over DuPuis (US 9,370,600) in view of Lloyd (US 2017/0246331).
Regarding claim 21, DuPuis teaches a UV room sanitizer light box device of the type comprising a chassis mountable upon a wall of a room, and which has thereon at least one UV-C light generating lamp configured to produce radiant energy in ultraviolet wavelengths effective for destroying or inactivating airborne and surface-borne pathogens; a shade movably positioned relative to said chassis to obstruct at least a portion of the light emitted from said at least one UV-C light generating lamp; operating circuitry disposed within said chassis for energizing and controlling said at least one UV-C generating lamp, the operating circuitry being configured for controllably adjusting the relative position of said shade and said chassis between a closed position in which said shade at least partially blocks the radiant energy of said at least one UV-C light generating lamp; and a fully open position in which the radiant energy radiates to upper and lower portions of said room; and wherein said shade has at least one opening in a front thereof 
Lloyd (US 2017/0246331) teaches a UV sterilizer system comprising louvers used for permitting or blocking radiation into an environment, and can be adjusted along intermediate positions (Paragraph [0064]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by DuPuis such that it includes louvers for directing and permitting/inhibiting radiation. One would have been motivated to do so in order to better direct, block, and permit light as desired to arrive at an improved device. The combination of familiar prior art elements according to known methods to arrive at results that are nothing more than predictable is prima facie obviousness. See MPEP 2143(I)(A) for more details.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over DuPuis (US 9,370,600) in view of Lloyd (US 2017/0246331) as applied to claim 21 above, and further in view of Olsen (US 2,569,772).
Regarding claim 22, DuPuis in view of Lloyd teaches all the limitations of claim 21 but appears to be silent with regards to the louvers projecting inward towards the lamp. 
Olsen (US 2,569,772) teaches a germicidal lamp assembly with louvers projecting inward from an opening towards the lamp assembly (Fig. 3 shows louvers 36 projecting inward towards lamp in lamp support 18). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by DuPuis in view of Lloyd such that the louvers project inward at the opening to arrive at the claimed invention. One would have been motivated to do so to construct the louvers according to known methods to arrive at a successfully operating device. The combination of familiar prior art elements according to known methods to arrive at results that are nothing more than predictable is prima facie obviousness. See MPEP 2143(I)(A) for more details.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615. The examiner can normally be reached Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.H./               Examiner, Art Unit 1799       

/SEAN E CONLEY/               Primary Examiner, Art Unit 1799